       Case 2:18-cr-00365-JNP-BCW Document 488 Filed 08/17/19 Page 1 of 7




Mark J. Geragos
California State Bar #108325
GERAGOS & GERAGOS
644 S. Figueroa Street
Los Angeles, CA 90017
Telephone: (213) 625-3900
Facsimile: (213) 625-1600

Jon D. Williams (8318)
9 Exchange Place, Suite 600
Salt Lake City, UT 84111
Telephone: (801) 746-1460
Facsimile: (801) 998-8077

Attorneys for Lev Aslan Dermen

                       IN THE UNITED STATES DISTRICT COURT

                       DISTRICT OF UTAH, CENTRAL DIVISION

 UNITED STATES OF AMERICA,                        DEFENDANT LEV DERMEN’S
       Plaintiff,                                 SUPPLEMENTAL MEMORANDUM TO
                                                  MOTION TO COMPEL DISCOVERY
 v.                                               RELATING TO DEFENDANT’S
                                                  RESTRICTIVE PRETRIAL
 LEV ASLAN DERMEN                                 CONDITIONS OF CONFINEMENT
       Defendant.
                                                  Case No. 2:18-cr-00365-JNP-BCW
                                                  Honorable Jill N. Parrish


                                                              Hearing Requested



       Defendant Lev Aslan Dermen (“Mr. Dermen”), as directed by the Court’s August 16, 2019

Order on Motion to Compel ( the “Order,” Dkt. 486), hereby submits, through counsel, this

Supplemental Memorandum to the Defendant’s Motion to Compel Discovery Relating to

Defendant’s Restrictive Pretrial Conditions of Confinement.
       Case 2:18-cr-00365-JNP-BCW Document 488 Filed 08/17/19 Page 2 of 7




       Defense counsel continues to receive differing explanations as to why Mr. Dermen’s

privileges have been revoked and his security classification changed. The Court has stated Mr.

Dermen was violating regulations by using other inmates’ PIN numbers to place unauthorized calls.

(Order, at 1.) Instead of just restricting Mr. Dermen’s telephone privileges, the Court stated that the

Marshals Service “changed Defendant’s status classification.” (​Id​.)

       The government, though, has stated that there have been witness tampering issues and

threats to a certain “Witness X.” (Government’s Response to Defendant Lev Dermen’s Motion to

Compel Discovery (“Response to Motion to Compel”), Dkt. 482, at 2.) Indeed, Davis County

produced a July 2, 2019 email correspondence from Brittany Dean, Supervisory DUSM, Court

Operations, U.S. Marshal’s Office to Sargeant Heather Swaner of Davis County Jail, informing

Sgt. Swaner that the U.S. Marshal’s office requested the restrictions at the request of Judge Parrish

“​due to witness tampering​ in this case.” (Defendant’s Motion to Compel Discovery, Dkt. 476, Ex.

B, at 2 (emphasis added).)

       To further complicate the misinformation, the Court has disclosed an ex parte motion made

by the government to support the claim that Mr. Dermen was using other inmates’ PIN numbers,

and therefore his security designation should be altered. (Order, Attach. A.) But the government’s

motion was submitted to the Court on July 30, and Mr. Dermen’s privileges were revoked, and his

classification status changed, almost a month earlier on July 3. Even further, Mr. Dermen was

moved to a maximum-security pod on July 29, and the government’s motion was submitted on July

30.

       In its July 30, 2019 ex parte motion, the government communicated uncorroborated claims

about Mr. Dermen somehow threatening Ara Khrayan through the Mexican Mafia, a government


                                                   2
       Case 2:18-cr-00365-JNP-BCW Document 488 Filed 08/17/19 Page 3 of 7




witness, that it received on July 23rd, 2019. (Order, Attach. A, at 2.) The government admitted it

was “unable to gather information to confirm” these alleged threats and described them as being

“uncorroborated.” (​Id.​ ) The government also told the Court on July 30th that it had been informed

that Mr. Dermen was using other inmates’ PIN numbers to make unauthorized phone calls. (​Id.​ at

3.) It also referenced a vague claim of “ongoing witness security concerns in this case.” (​Id​. at 4.)

       There is still no explanation as to why Mr. Dermen’s classification was changed on July 3

other than Mr. Dermen making unauthorized calls using another inmate’s PIN. “While a pretrial

detainee may be disciplined for a specific institutional infraction committed during the period of his

detention, the discipline imposed must be roughly proportionate to the gravity of the infraction. An

arbitrary, or disproportionate sanction, or one that furthers no legitimate penological objective,

constitutes punishment (and, thus, is proscribed by the Fourteenth Amendment).” ​Surprenant v.

Rivas,​ 424 F.3d 5, 13 (1st Cir. 2005) (citing ​Bell,​ 441 U.S. 520, 538–39 (1979); ​Collazo–Leon v.

U.S. Bureau of Prisons,​ 51 F.3d 315, 318 (1st Cir.1995)).

       The fact that the Court disclosed a July 30th motion to explain an Order imposed on or

around July 3rd compounds the problem that Mr. Dermen has not received reliable information

about unconstitutional restrictions on his ability to meet with his counsel prior to trial. A July 30th

application to the court by the government does not supply the necessary information for a July 3rd

change to his pretrial conditions.

       “​Wolff​ has long established the level of due process required before a pretrial detainee can

be deprived of a liberty interest in a disciplinary hearing.” ​Surprenant v. Rivas,​ 424 F.3d 5, 18 (1st

Cir. 2005). ​Pretrial “d​etainees ​placed in [ ] restraint status should reasonably promptly thereafter be

accorded due process hearings in accordance with the Supreme Court's decision in ​Wolff v.


                                                    3
       Case 2:18-cr-00365-JNP-BCW Document 488 Filed 08/17/19 Page 4 of 7




McDonnell,​ 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974).”​ ​Benjamin v. Fraser​, 264 F.3d

175, 189 (2d Cir. 2001).​ ​Wolff​ requires more than Mr. Dermen received here, which was nothing –

not even notice to his attorneys regarding the real reason he was put on restraint status. ​“When an

institutional restriction infringes on a specific constitutional right, the prison policy must be

evaluated in light of the legitimate objectives of penal administration-security, order and

rehabilitation.” ​Ramos v. Lamm​, 639 F.2d 559, 579–80 (10th Cir. 1980) (citations omitted).

       Mr. Dermen repeats his request for discovery related to the July 3rd decision to restrict his

pretrial conditions. Specifically, Mr. Dermen requests:

       (1)     Discovery related to the unproven allegations Mr. Dermen used other inmates’ PIN
               numbers to make unauthorized calls, including the identities of these other inmates,
               and any and all records to support and prove the allegations including
               communications between the government - the prosecution team and its agents - and
               the U.S. Marshal.

       (2)     Discovery related to any due process hearing conducted related to the restraint on
               Mr. Dermen’s liberties.

       (3)     Discovery related to jail policies related to the consequences of an inmate making
               unauthorized calls.

       (4)     Discovery related to previous jail responses when other inmates have made
               unauthorized calls.

       (5)     Discovery related to allegations of witness tampering, including documents and
               communications related to:

               (a)     Threats made to Ara Khrayan, as detailed in the Court’s Order, Dkt. 486.
               (b)     Threats made against Witness X ​by Jacob Kingston,​ as referenced in the
                       government’s Response to Motion to Compel, Dkt. 482.
               (c)     Any other threats made by Jacob Kingston.
               (d)     Any other threats made against Witness X.
               (e)     An and all requests or inquiry made by the government to other law
                       enforcement agencies, including the Eurasian Organized Crime Task Force
                       in Los Angeles, and any reports or memorandums regarding the decision by
                       these other law enforcement agencies to decline to prosecute these alleged


                                                    4
       Case 2:18-cr-00365-JNP-BCW Document 488 Filed 08/17/19 Page 5 of 7




                        uncorroborrated allegations that were nonetheless sufficient basis to impose
                        stricter restrictions on this defendant.

        This above-referenced material should be produced immediately in order to allow Mr.

Dermen an opportunity to (1) determine the extent of the constitutional violation, (2) evaluate

relevant evidence for exculpatory and impeachment purposes, and (3) adequately prepare for trial.

The changes to Mr. Dermen’s security classification, and the restrictions on his telephone

privileges, have prejudiced his ability to prepare for trial and his constitutional right to confer with

his counsel. Without more reliable information, the changes appear to have been made in order to

punish Mr. Dermen. Regardless, they have impeded his constitutional rights.

        “This Court has recognized a distinction between punitive measures that may not

constitutionally be imposed prior to a determination of guilt and regulatory restraints that may.​”

Bell v. Wolfish​, 441 U.S. 520, 537 (1979). The inquiry includes

         Whether the sanction involves an affirmative disability or restraint, whether it
         has historically been regarded as a punishment, whether it comes into play only
         on a finding of ​scienter,​ whether its operation will promote the traditional aims
         of punishment-retribution and deterrence, whether the behavior to which it
         applies is already a crime, whether an alternative purpose to which it may
         rationally be connected is assignable for it, and whether it appears excessive in
         relation to the alternative purpose assigned are all relevant to the inquiry, and
         may often point in differing directions.

Id. a​ t 537–38. These are all relevant factors in the determination of whether the restraint on Mr.

Dermen’s liberties is reasonable or not. “​Courts must be mindful that these inquiries spring from

constitutional requirements and that judicial answers to them must reflect that fact rather than a

court's idea of how best to operate a detention facility.” ​Id​. at 539.

        Further, the government is obligated to produce ​exculpatory evidence as well as evidence

                                                                                            ​ iglio v.
that could be useful to the defense in impeaching witnesses, even if not exculpatory​. ​See G


                                                     5
       Case 2:18-cr-00365-JNP-BCW Document 488 Filed 08/17/19 Page 6 of 7




United States,​ 405 U.S. 150 (1972); ​Douglas v. Workman,​ 560 F.3d 1156, 1172–73 (10th Cir.

2009) (“[N]o distinction is recognized between evidence that exculpates a defendant and ‘evidence

that the defense might have used to impeach the [United States'] witnesses by showing bias and

interest.’ ” (quoting ​United States v. Bagley,​ 473 U.S. 667, 676 (1985))); ​United States v.

Abello–Silva​, 948 F.2d 1168, 1179 (10th Cir. 1991) (“Impeachment evidence merits the same

constitutional treatment as exculpatory evidence.”). The Court stated it “has no reason to doubt”

that the government will produce ​Brady ​ and ​Giglio​ evidence (Order, at 3), but the government has

already admitted it will not produce such evidence relating to Witness X because it does not intend

to call Witness X. (Response to Motion to Compel, at 2.) That is not the standard.

       Mr. Dermen hereby incorporates the arguments he made, and authority cited, in his Motion

to Compel and in his Reply to the Response to Motion to Compel. The Court should schedule a

hearing on these important, constitutional, matters and compel the requested discovery.

Dated: August 17, 2019.

                                                               /s/ Mark J. Geragos
                                                               MARK J. GERAGOS
                                                               GERAGOS & GERAGOS
                                                               644 Figueroa Street
                                                               Los Angeles, CA 90017
                                                               Telephone: (213) 625-3900
                                                               Email: geragos@geragos.com
                                                               Attorneys for Lev Aslan Dermen




                                                   6
       Case 2:18-cr-00365-JNP-BCW Document 488 Filed 08/17/19 Page 7 of 7




                                 CERTIFICATE OF SERVICE

        I hereby certify that I filed a true and correct copy of the foregoing, on the case styled
United States of America v. Lev Aslan Dermen,​ this 17th day of August, with the Clerk of the Court
using CM/ECF, which sent notification of the filing to all parties registered to receive such notice
in the case.



                                             /s/       Mark J. Geragos




                                                   7
